Citation Nr: 1506670	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-42 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a stab wound.

2.  Entitlement to an initial compensable evaluation for anxiety disorder prior to April 5, 2013.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a September 2011 written correspondence, the Veteran withdrew his request for a hearing before the Board. 

The Board remanded the case for further development in March 2013 and June 2014.  That development was completed, and the case was returned to the Board for appellate review.  

In a November 2014 rating decision, the Veteran was granted service connection for incisional weakness of the left abdominal muscle associated with the residuals of stab wound to the abdomen and assigned an evaluation of 10 percent effective from July 28, 2014.  The Veteran has not appealed the initial rating or the effective date. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that the Veteran has been diagnosed with gall stones and a renal cyst.  It is unclear as to whether the Veteran intended to file a claim for service connection for these disorders or any other gastrointestinal disorder, to include on a secondary basis to his in-service stab wound.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic files.

The issue of entitlement to a compensable rating for anxiety disorder prior to April 5, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has three stable scars on the anterior surface of his trunk that do not exceed an area of 12 square inches.  Only two of those three scars are painful.

2.  The Veteran has limitation of function due to abdominal weakness, which is already contemplated in the 10 percent evaluation assigned for his service-connected incisional weakness of the left abdominal muscle.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 for a scar as residuals of a stab wound are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 (2007-2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notification letters in August 2007 and November 2007 prior to the initial decision on the claim.  In those letters, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and provided examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative. 

In addition, the Veteran was afforded VA examinations in August 2010, April 2013, and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined. 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

This case was before the Board in March 2013 and June 2014 and was remanded for additional development.  The RO has complied with the remand directives by affording the Veteran an adequate VA examination with consideration of all the facts of record.  Stegall v. West, 11 Vet. App. 268 (1998) (entitlement to substantial compliance with Board remand instructions).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In this case, the Veteran's service-connected residuals of a stab wound are currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7804.

The rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a Veteran may request evaluation under the new criteria. See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran's claim for an increased rating for his residuals of a stab wound was received in June 2007.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  Although the Veteran has not requested evaluation under the revised criteria, the Board notes that both the pre- and post- October 2008 versions of the schedular criteria have been provided to the Veteran and been used for rating purposes.  Therefore, the Board will utilize the version of the regulations that is the most beneficial to the Veteran. 

Service-connected scars are generally evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 is not applicable in this case because the Veteran's scars are not located on head, face, or neck.

Under the old version of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or cause limited motion are assigned a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Under the revised version of Diagnostic Code 7801, scars not of the head, face, or neck that are deep and nonlinear are assigned a 10 percent evaluation  if the area or areas are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is warranted if the area or areas are at least 12 square inches (77 sq. cm.).  but less than 72 square inches (459 sq. cm.).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1. 

Under the old version of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and that do not cause limited motion are assigned a 10 percent evaluation.  Under the revised version, a 10 percent evaluation is warranted for scars not of the head, face, or neck, that are superficial and nonlinear that involve an area or areas of 144 squatre inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note. 

The old version of Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  The amended rating criteria do not include Diagnostic Code 7803.

Under the old version of Diagnostic Code 7804, scars which are superficial and painful on examination are rated as 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating. A 20 percent rating requires three or four scars that are unstable or painful. A 30 percent rating requires five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). 

Under the old criteria, other scars are rated based upon limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria, effective from October 23, 2008, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014). 

A September 2007 VA examination noted that there was no immovability related to adhesions.  

The Veteran was afforded a VA examination in August 2010 at which time it was noted that he had linear scar on the anterior surface of his trunk.  The scar was located below the ziphoid process down the middle of the upper abdomen and ended at the right of the umbilicus.  There was no skin breakdown over the scar.  The maximum width was 2.5 centimeters, and the maximum length was 22.5 centimeters.  The scar was painful and deep, but there were no other disabling effects.  The skin showed signs of inflammation, edema, or keloid formation.  

The August 2010 VA examination also showed two additional scars on the anterior surface of the trunk due to surgical drains.  The scars had a maximum width of 0.25 centimeters and a maximum length of 2 centimeters.  The scars were not painful, had no signs of skin breakdown, were superficial, and had no inflammation, edema, keloid formation, or other disabling effects.  

In a September 2010 rating decision, the Veteran's disability rating for his scar was increased to 10 percent, effective June 14, 2007, which was the date of his claim, under the pre-October 2008 version of Diagnostic Code 7804 for a superficial scar that is painful on examination.

In April 2013, the Veteran was afforded another VA examination at which time he was noted to have three linear scars on his anterior trunk that measured 20 centimeters, 1.5 centimeters, and 2 centimeters.  The scars were not painful and or unstable with frequent loss of covering of the skin.  The examiner also indicated that there was no limitation of function or impact on his ability to work.

The Veteran underwent an additional VA examination in July 2014 during which the examiner observed scars on his trunk.  It was noted that two of the scars were painful, but none of them were unstable, with frequent loss of covering of the skin over the scar.  The scars were located on the anterior trunk and were measured as 18 centimeters x 0.2 centimeters, 2.5 centimeters x 0.2 centimeters, and 2 centimeters x 0.2 centimeters.  There were no superficial or deep nonlinear scars.  The examiner noted that that there limitation of function resulting from weakness in the underlying muscle.

In the November 2014 supplemental statement of the case, the RO denied a rating in excess of 10 percent for the Veteran's scars, citing the revised Diagnostic Code 7804 (effective October 2008), finding that the Veteran has one to two scars that are unstable or painful.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his residuals of a stab wound.  In reaching this determination, the Board has considered the pre-2008 rating criteria, as well as the revised rating criteria in adjudicating this claim.

As noted above, Diagnostic Code 7800 is not applicable because the Veteran's scars are located on his trunk rather than his head, face, or neck.  The Veteran is also not entitled to a higher rating under either the prior or revised versions of Diagnostic Codes 7801 or 7802 because at no point during the period on appeal did his scars exceed 12 square inches (77 sq. cm).  

Moreover, a rating is not warranted under the pre-October 2008 version of Diagnostic Code 7803 because the Veteran's scars were not found to be unstable at any point.  In fact, the April 2013 and July 2014 VA examiners indicated that the scars were not unstable.  There is no Diagnostic Code 7803 in the revised rating criteria.  

A rating in excess of 10 percent is also not warranted under Diagnostic Code 7804.  Under the pre-October 2008 rating criteria, 10 percent was the maximum rating for a superficial and painful scar.  The revised criteria offer higher ratings for multiple unstable or painful scars.  However, the Veteran does not have three or four scars that are unstable or painful.  In this regard, the Board notes that the August 2010 VA examiner indicated that two of the three scars were not painful, and the July 2014 VA examiner noted that only two of the three scars were painful.  None of the examiners found the scars to be unstable.  Thus, the preponderance of the evidence shows that the Veteran did not have three or more scars that were either unstable or painful.

Finally, Diagnostic Code 7805 provides for ratings based on limitation of function of the affected part.  The August 2010 VA examiner found that there disabling effects from the scars, and the April 2013 VA examiner indicated that there was no limitation of function or impact on his ability to work.  The July 2014 VA examiner did state that that there limitation of function resulting from weakness in the underlying muscle.  However, as previously noted, the Veteran is separately service-connected for incisional weakness of the left abdominal muscle associated with the residuals of a stab wound to the abdomen for which he is assigned a 10 percent evaluation under Diagnostic Code 5319.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Thus, a higher or separate rating is not warranted under Diagnostic Code 7805.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for residuals of a stab wound to the abdomen.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available for the Veteran's scars under the various relevant diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Furthermore, the Veteran's complaints of pain and abdominal weakness are contemplated in the rating criteria that address the service-connected abdominal muscle disability, and the Board has referred the issue of renal cysts, gallstones, and any other gastrointestinal disorder to the RO.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a stab wound to the abdomen under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an increased rating in excess of 10 percent for residuals of a stab wound is denied.  


REMAND

In an April 2013 rating decision, the RO granted the Veteran's claim for service connection for an anxiety disorder and assigned a noncompensable evaluation effective from June 14, 2007, and a 70 percent evaluation effective from April 5, 2013.  The Veteran filed a notice of disagreement in May 2013, seeking a compensable evaluation prior to April 5, 2013.  However, to date, a statement of the case has not been issued.  Therefore, the case must be remanded. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to an initial compensable evaluation for an anxiety disorder prior to April 5, 2013. The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC, unless he perfects his appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


